PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Schreiner

Application No. 15/618,279
:	DECISION ON PETITION
Filed:    June 9, 2017
:
Attorney Docket No.  013002-9153-US01

This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed on June 17, 2022.

The petition is granted.

This application was held abandoned on June 3, 2022, after no further action was taken after the “Decision on Appeal” rendered on March 28, 2022, by the Patent Trial and Appeal Board (PTAB).  A Notice of Abandonment was mailed on June 9, 2022.  

Applicant now files the instant petition arguing that the imposition of the holding of abandonment was improper as the application was determined to have allowable claims. Specifically, Applicant noted that claims 9-17 and 19 are allowed1.  Applicant surmises that, although the rejections were affirmed in the “Decision on Appeal” as to claims 1, 2, 4-6, 8, and 20, claims 9-17 and 19 are allowed.  Applicant concludes that the imposition of the holding of abandonment is premature.2 

Applicant’s argument is well-taken. It is noted that the Manual of Patent Examining Procedure (MPEP) § 1214.06(II), provides, in pertinent part, that:  

II.CLAIMS STAND ALLOWED

The appellant is not required to file a reply. The examiner issues the application or ex parte reexamination certificate on the claims which stand allowed. It is not necessary for the applicant or patent owner to cancel the rejected claims, since they may be canceled by the examiner in an examiner’s amendment. 

As per the guidance provided in Section 1214.06 of the MPEP as cited above, the imposition of the holding of abandonment was not proper because claims 9-17 and 19 are allowed.  The proper response of the USPTO following the issuance of the PTAB “Decision on Appeal” would be to cancel the claims on which the examiner was affirmed and issue a Notice of Allowance and Issue Fee Due as to the allowed claims.  In any case, no further response was required by applicant after the issuance of the “Decision on Appeal” on March 28, 2022.  The holding of abandonment is withdrawn, accordingly.  

The application file is being forwarded to Technology Center Group Art Unit 3671 for further processing.

Questions concerning this decision should be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-3600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        





















    
        
            
        
            
    

    
        1 It is noted that the final Office action mailed on November 30, 2020, states that “Claims 9-17 and 19 are allowed. 
        2 Petition, filed June 17, 2022, page 2.